DETAILED ACTION
1.          Claims 1-4 and 6-19 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 12/02/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
4.          In response to the amendments received in the Office on 11/05/2020, the Office acknowledges the current status of the claims: claims 1-4, 6-10, 12, 13, 15, and 16 have been amended, claim 5 has been cancelled, claims 18 and 19 are added, and no new matter appears to be added.

Response to Arguments
5.          Applicant's arguments filed 11/05/2020 with respect t to the rejections of claims 1-4 and 6-17 as being anticipated by US PGPub 2011/0164532 A1 to Kawamura et al. have been fully considered but they are not persuasive. Applicant contends Kawamura does not anticipate each and every feature of newly-amended claims 1-4 and 6-17.
            a) Applicant contends “Kawamura fails to disclose ‘the resource size restriction [which] indicates a resource size in which the [terminal] is allowed to generate the signal waveform for the single carrier transmission’ is ‘set by a base station and notified to the terminal’ as recited in Claim 1 and similarly in Claims 6-8.” (See Remarks, page 7). Examiner respectfully disagrees. Examiner respectfully notes, a restriction of resources is interpreted to be one or more of an assignment, an allocation, a limit, a range, and an indication of the resource itself. Once an indication of the resource is transmitted from a base station (for example), the user terminal is allowed, or is aware of, the resource by which transmission on the uplink may begin. Paragraph [0155] of Kawamura explicitly describes the feature of control circuitry, which, in operation, generates a signal waveform for multicarrier transmission or single carrier transmission in uplink based on a resource size restriction, wherein the resource size restriction indicates a resource blocks for size in which the control circuitry is allowed to generate the signal waveform for the single carrier transmission (Kawamura: [0155] – “More particularly, when the number of resource blocks to be assigned to the user apparatus 100.sub.n is equal to or greater than a predetermined number, it is determined to cause the user apparatus to transmit by the multicarrier scheme.  This is because the peak data rate is prioritized.  When the number of resource blocks to be assigned to the user apparatus 100.sub.n is less than the predetermined number, it is determined to cause the user apparatus to transmit by the single-carrier scheme.”). Examiner further considers an assigned bandwidth to read on a resource size restriction. Kawamura further discloses this “restriction” is transmitted from the base station to the user equipment (Kawamura: [0097]) in a downlink channel (Kawamura: [0097]), which corresponds to a downlink control channel. The above satisfies Applicant’s further concerns with the signaling of the restriction with the signaling of the number of resource blocks.

Examiner respectfully maintains the rejections of the claims in view of Kawamura.

6.         Applicant’s arguments with respect to claims 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.         Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2011/0164532 A1 to Kawamura et al. (hereinafter “Kawamura”).
            Regarding Claim 1, Kawamura discloses a terminal (Kawamura: [0016] – “…the user apparatus is a user apparatus to which radio access schemes of a single-carrier scheme and a multicarrier scheme are applied.”) comprising:
     control circuitry, which, in operation, generates a signal waveform for multicarrier transmission or single carrier transmission in uplink based on a resource size restriction (Kawamura: [0017-0019] – “a discrete Fourier transform unit configured to perform discrete Fourier transform on a modulated symbol sequence when the radio access scheme set by the radio access scheme setting unit is the single-carrier scheme; a serial parallel conversion unit configured to perform serial parallel conversion on the modulated symbol sequence when the radio access scheme set by the radio access scheme setting unit is the multicarrier scheme.” See also [0095]. See also [0101] for switching between single carrier and multi-carrier transmission modes. See also [0155-0156] describing the use of single carrier or multi-carrier transmission based on the size of the resource blocks being assigned.), wherein the restriction size indicates a resource size in which the control circuitry is allowed to generate the signal waveform for the single carrier transmission is allowed to be generated (Kawamura: [0155] – “When the number of resource blocks to be assigned to the user apparatus 100.sub.n is less than the predetermined number, it is determined to cause the user apparatus to transmit by the single-carrier scheme.” See also [0089], [0093], [0104], and [0110-0114].), and the resource size restriction is set by a base station and notified to the terminal (Kawamura: [0110] – an uplink radio access scheme/resource block assignment information signal generation unit of the base station, which necessarily sets a restriction on the number of resource blocks; in [0104], the user determines a subcarrier mapping based on the number of resource blocks assigned and signaled by the base station. See also [0089] and [0111-0114], and further with respect to [0126-0127], [0144-0145] (as a radio access scheme switch), and [0155-0156]. The number of resource blocks is directly linked to the particular type of radio access scheme, either single or multi, and is signaled to the user by the base station. It is further noted by the above citations that the base station is operable to signal the particular resource number of the resource blocks being assigned to the user and is also described in [0097] and [0125]. See also [0024-0027] – the base station includes “a radio access scheme setting unit configured to set a radio access scheme to be used by the user apparatus; a waveform shaping condition setting unit configured to set a waveform shaping condition based on which the user apparatus performs waveform shaping, according to the radio access scheme set by the radio access scheme setting unit; and a reporting unit configured to report, by radio, information indicating the radio access scheme set by the radio access scheme setting unit and the waveform shaping condition set by the waveform shaping condition setting unit.” The and
     a transmitter, which is coupled to the control circuitry and which, in operation, transmits a signal with the generated signal waveform using a resource block allocated to the terminal (Kawamura: [0022-0023] – “a transmission signal generation unit configured to perform inverse fast Fourier transform on the signal in the frequency domain on which waveform shaping has been performed by the waveform shaping filter so as to generate a transmission signal; and a transmission unit configured to transmit the transmission signal generated by the transmission signal generation unit by radio.” See also [0101], [0104-0105], and further with respect to what is well-known in the art to transmit a signal using an assigned resource in at least [0005-0007].).
            Regarding Claim 2, Kawamura discloses the terminal according to Claim 1, wherein one value is defined as a maximum value of resource size in which the control circuitry is allowed to generate the signal waveform for the single carrier transmission (Kawamura: [0155] – “When the number of resource blocks to be assigned to the user apparatus 100.sub.n is less than the predetermined number, it is determined to cause the user apparatus to transmit by the single-carrier scheme.” This suggests a maximum value is considered for the resource blocks.).
            Regarding Claim 3, Kawamura discloses the terminal according to Claim 1, wherein a plurality of values are defined as maximum values of the resource sixe in which the control circuitry is allowed to generate the signal waveform for the single carrier transmission (Kawamura: [0155-0156] – corresponds to a 
            Regarding Claim 4, Kawamura discloses the terminal according to Claim 3, wherein the plurality of maximum values are defined in association with maximum transmission power of the terminal such that the greater the maximum transmission power, the greater the maximum value associated with the maximum transmission power (Kawamura: [0155-0158] – as interpreted, corresponds to the amount of PAPR corresponding to the roll-off factor which represents the number of resource blocks.).
            
            Regarding Claim 6, Kawamura discloses a base station (Kawamura: [0024] – “The base station apparatus is a base station apparatus that communicates with a user apparatus.”) comprising:
     control circuitry, which, in operation, allocates an uplink resource block to a terminal (Kawamura: [0110] – “The base station apparatus 200 of the present embodiment includes…an uplink radio access scheme/resource block assignment information signal generation unit 204.”), and sets a resource size restriction indicative of a resource blocks for which the terminal is allowed to generate a signal waveform for single carrier transmission (Kawamura: [0155] – “When the number of resource blocks to be assigned to the user apparatus 100.sub.n is less than the predetermined number, it is determined to cause the user apparatus to transmit by the single-carrier scheme.” See also [0089], [0093], [0104], and [0110-0114].);
a transmitter, which is coupled to the control circuitry and which, in operation, transmits a notification signal indicative of the resource size restriction to the terminal (Kawamura: [0110] – an uplink radio access scheme/resource block assignment information signal generation unit of the base station, which necessarily sets a restriction on the number of resource blocks; in [0104], the user determines a subcarrier mapping based on the number of resource blocks assigned and signaled by the base station. See also [0089] and [0111-0114], and further with respect to [0126-0127], [0144-0145] (as a radio access scheme switch), and [0155-0156]. The number of resource blocks is directly linked to the particular type of radio access scheme, either single or multi, and is signaled to the user by the base station. It is further noted by the above citations that the base station is operable to signal the particular resource number of the resource blocks being assigned to the user and is also described in [0097] and [0125]. See also [0024-0027] – the base station includes “a radio access scheme setting unit configured to set a radio access scheme to be used by the user apparatus; a waveform shaping condition setting unit configured to set a waveform shaping condition based on which the user apparatus performs waveform shaping, according to the radio access scheme set by the radio access scheme setting unit; and a reporting unit configured to report, by radio, information indicating the radio access scheme set by the radio access scheme setting unit and the waveform shaping condition set by the waveform shaping condition setting unit.” The base station notifies the terminal of the waveform and the access scheme to be utilized by the terminal. See also [0117-0118].); and 
a receiver, which is coupled to the control circuitry and which, in operation, (Kawamura: [0148] – “The base station apparatus 200 performs reception processing for the uplink signal transmitted by the user apparatus 100.sub.n according to the radio access scheme determined in step S704 (step S712).” suggests a receiver.) receives a signal with a signal waveform for multicarrier transmission or the single carrier transmission in uplink (Kawamura: [0017-0019] – “a discrete Fourier transform unit configured to perform discrete Fourier transform on a modulated symbol sequence when the radio access scheme set by the radio access scheme setting unit is the single-carrier scheme; a serial parallel conversion unit configured to perform serial parallel conversion on the modulated symbol sequence when the radio access scheme set by the radio access scheme setting unit is the multicarrier scheme.” Although performed in the terminal, this is transmitted to the base station.).
            Claims 12-14, dependent upon claim 6, recites similar features as claims 2-4, respectively, and are therefore rejected upon the same grounds as claims 2-4. Please see above rejections of claims 2-4.
            Claims 7 and 15-17, directed to a method embodiment of claims 1-4, recites similar features as claim 1-4, respectively, and are therefore rejected upon the same grounds as claims 1-4. Please see above rejections of claims 1-4.
            Claim 8-11, directed to a method embodiment of claim 6, recites similar features as claims 6 and 2-4, respectively, and are therefore rejected upon the same grounds as claims 6 and 2-4. Please see above rejection of claims 6 and 2-4.

Regarding Claim 18, Kawamura discloses the terminal according to Claim 1, wherein the resource size restriction is included in downlink control information (DCI) which is notified to the terminal (Kawamura: [0097] – “The decoding unit 128 is connected to the demodulation unit 126, and decodes the OFDMA signal input from the demodulation unit 126.  The OFDMA signal may be a signal transmitted by a broadcast channel, or may be a signal transmitted by a downlink control channel.  The OFDMA signal may include a radio access scheme switch signal, a roll-off factor, a resource block number and a transmission format.” The information regarding a resource block number is sent via a downlink control channel.).
            Claim 19, dependent upon claim 7, recites similar features as claim 18 and is therefore rejected upon the same grounds as claim 18. Please see the above rejection of claim 18.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
 
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 14, 2021